Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17€ has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 25 February 2021 has been entered. 

Status of Claims 
3. 	Claims 1-20 are pending; claims 1 and 11 have been currently amended; and claims 1-20 are under consideration for patentability. 
Response to Arguments
4. 	Applicant’s arguments dated 25 January 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
The Examiner has addressed Applicant’s arguments regarding the amended limitations within the updated text below. 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-3, 7, 9, 11-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2015/0174396 A1) in view of Maschino et al. (US 2003/0040785 A1), Schmidt et al. (US 2018/0117312 A1), and Lerner et al. (US 2013/0303923 A1).
Regarding claims 1 and 11, Fisher teaches a system and a method for an implantable cuff (implantable cuff 10 [0051, FIG. 1A, FIG. 1B]) comprising: 
a housing to at least partially enclose around a target tissue ([0008, 0051]), the housing comprising: 
a first side plate having an inner face (first arm member 46 which includes an inner side or face as seen within the embodiments of figure 1 [0060, FIG. 1A-1B]); 
a second side plate having an inner face (second arm member 48 which includes an inner side or face as seen within the embodiments of figure 1 [0060, FIG. 1A-1B]), the second side plate coupled with the first side plate at a hinge (hinge 50 [0060, FIG. 
a first panel coupled with the inner face of the first side plate (first arm member 46 contains a first tissue contacting portion 52 [0060, FIG. 1A-1B], the first panel comprising a first plurality of electrodes (first tissue contacting portion 52 includes four electrodes 74 [0070, FIG. 4A]);
 a second panel coupled with the inner face of the second side plate (second arm member 48 contains a second tissue contacting portion 54 [0060, FIG. 1A]), the second panel comprising a second plurality of electrodes (second tissue contacting portion 54 includes four electrodes 74 [0070, FIG. 4A]); and 
a bridge coupling the first panel with the second panel (first tissue contacting portion 52 and second tissue contacting portion 54 are bridged together by major surface 42 [0058, FIG. 3A-3B]).
Fisher does not explicitly teach a plurality of registration marks on the inner face of the first side plate and the inner face of the second side plate;
 the first and second panel to be made out of a mesh film;
 the mesh film positioned within the opening defined by the first side plate and the second side plate of the housing, and at least partially aligned with the plurality of registration marks, the mesh film to contact the target tissue;
the first panel coupled with the inner face of the first side plate via the plurality of registration marks;

the bridge electrically coupling the first plurality of the electrodes on the first panel with the second plurality of electrodes on the second panel. 
The prior art by Maschino is analogous to Fisher, as they both teach implantable cuffs for nerve tissues ([abstract]). 
Maschino teaches mesh materials that contact the tissue or nerve (the tissue contacting portions contains electrodes or conductive portions that are composed of mesh materials 13-15 [0016-0017, 0046, 0055, FIGS. 1A-4A]).
Maschino’s mesh materials are located on the inside of the nerve cuff (mesh materials 13-15 [FIG. 1]). Based on this disclosure, a person having ordinary skill in the art would be motivated to modify Maschino’s mesh to be positioned inside or within the opening defined by the first side plate and the second side plate, as taught by Fisher. The benefit of adding Maschino’s mesh material to Fisher’s plates will allow for the plates to be able to stretch under small stress. Furthermore, this modification will increase the electrical conductivity provided to the tissue. 
The prior art by Schmidt is analogous to Fisher, as they both teach nerve cuffs ([abstract]). 
Schmidt teaches the bridge electrically coupling the first plurality of the electrodes on the first panel with the second plurality of electrodes on the second panel (bridge or substrate portion 38b contains electrical conductive traces 48 which connect the electrodes 54 on the first panel or first cuff substrate portion 46a with the electrodes 54 on the second panel or second cuff substrate portion 46b [FIG. 20, 0107]). 

The prior art by Lerner is analogous to Fisher, as they both teach cuff assemblies for monitoring physiological parameters ([0030]). 
Lerner teaches a plurality of registration markers for registering or aligning components to a cuff assembly (registration markers 190 which are used to align sensor components 58 on a cuff assembly 100 [0069, 0077, 0081, 0086, FIG. 5]). 
Lerner does not explicitly teach the registration markers on the inner face of the first side plate and the inner face of the second side plate;
and the mesh film being at least partially aligned with the plurality of registration marks; 
the first panel coupled with the inner face of the first side plate via the plurality of registration marks; and
the second panel coupled with the inner face of the second side plate via the plurality of registration marks.
However, the Examiner respectfully submits that the device resulting from an obvious combination of the references would have all of the components recited by the pending claims. Hence, a skilled artisan would have been led to position the registration markers in a desired location to align the various components similar to what is claimed 
Regarding claims 2 and 12, Fisher teaches the housing comprising:
 a first plurality of holes defined through the first side plate to enable at least one of a gas flow or a fluid flow through the first side plate (through-holes within the assembly which can be used as fluid channels [0079]); and
a second plurality of holes defined through the second side plate to enable at least one of the gas flow or the fluid flow through the second side plate (through-holes within the assembly which can be used as fluid channels [0079]).
Regarding claims 3 and 13, Maschino teaches the mesh film comprising: 
a first plurality of openings defined through the first panel (the mesh material contains holes to allow for fluid flow to pass through the implantable cuff to the tissue [0016-0017]); and 

Regarding claim 7, Fisher teaches wherein the first side plate and the second side plate comprise a medical-grade silicone (the first arm member 46 and the second arm member 48 both contain a non-conductive sheet 40 which is made of silicone [0058, 0063, FIG. 3A-3B]).
Regarding claim 9, Fisher teaches the mesh film comprising: 
at least one metal layer that defines the first plurality of electrodes and the second plurality of electrodes ([0077, 0079]); and
 at least one barrier layer that at least partially encapsulates the at least one metal layer ([0079]).
Regarding claim 17, Fisher teaches the first side plate and the second side comprise a medical-grade silicone (the first arm member 46 and the second arm member 48 both contain a non-conductive sheet 40 which is made of silicone [0058, 0063, FIG. 3A-3B]), and Maschino teaches the silicone to be injection molded ([0045]). 
Regarding claim 20, Fisher teaches deforming at least one of the first side plate and the second side plate to define an opening between the first side plate and the second side plate (implantable cuff 10 has a flexible collar 12 and bendable regions 60 / 62 allowing for deforming the cuff’s original shape to create different size openings to receive the target tissue [0048, 0055, 0061, FIG. 11]).

s 4-5, 8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. in view of Maschino et al., Schmidt et al., Lerner et al., further in view of Bolea et al. (US 2008/0177366 A1). 
Regarding claims 4 and 14, Fisher in view of Maschino, Schmidt, and Lerner suggests the implantable cuff of claim 1 and the method of claim 11. Fisher, Maschino, Schmidt, and Lerner do not explicitly teach a tether that extends from the first panel, the tether comprising a plurality of contacts.
Bolea teaches a tether that extends from a panel (tether 304 [0105, FIG. 12]), the tether comprising a plurality of contacts (channel connectors 303 for delivering electrical connection to the electrodes 302 [0096, 0101-0102, FIG. 11]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time application was effectively filed to modify the implantable cuff suggested by Fisher in view of Maschino, Schmidt, and Lerner with a tether containing contacts, as taught by Bolea. The benefit of adding Bolea’s tether will establish multi-channel connections to allow for more electrodes on the implantable cuff. 
Regarding claims 5 and 15, Bolea teaches a tether that extends from the first panel (tether 304 [0105, FIG. 12]), the tether comprising a plurality of contacts (channel connectors 303 for delivering electrical connection to the electrodes 302 [0096, 0101, FIG. 11]); and
 a plurality of traces (the channel connectors 303 have connected wires or traces which serve as an electrical pathway to the electrodes 302 [0101, FIG. 11]), each of the plurality of traces couple one of the plurality of contacts to at least one first plurality of 
Regarding claim 8, Bolea teaches wherein the target tissue is a carotid artery ([0015, 0018]).
Regarding claim 10, Bolea teaches the target tissue is a carotid artery bundle ([0093]).

8. 	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. in view of Maschino et al., Schmidt et al., Lerner et al., further in view of Bolea et al. and Pflueger (US 2008/0065209 A1).
Regarding claims 6 and 16, Fisher in view of Maschino, Schmidt, and Lerner suggests the implantable cuff of claim 1 and the method of claim 11. Bolea teaches forming a tether extending from the first panel (tether 304 [0105, FIG. 12]), the tether comprising: 
a plurality of traces (the channel connectors 303 have connected wires or traces which serve as an electrical pathway to the electrodes 302 [0101, FIG. 11]), each of the plurality of traces defined on a metal layer of the tether (the entire tether 304 comprising the individual traces are formed of stainless steel [0117, FIG. 8, FIG. 11]) and the plurality of traces having a metal layer configured to electrically coupling the first plurality of electrodes and the second plurality of electrodes with an external source (the entire tether 304 comprising the individual traces are formed of stainless steel material for electrically coupling different sets of electrodes 302 with the external source 310 to control pulses [0102-0103, 0117, FIG. 8, FIG. 11]).

The prior art by Pflueger is analogous to Fisher, as they both teach implanted medical devices attached to a tissue ([0064]). 
Pflueger teaches the tether to comprise a planar film ([0123]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the tether suggested by Fisher in view of Maschino, Schmidt, Lerner, and Bolea with a planar sheet of material, as taught by Pflueger. The benefit of this modification will allow the metal of the tether to be flat which can reduce the size of the device. 

9. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. in view of Maschino et al., Schmidt et al., Lerner et al., further in view of Azamian et al. (US 2016/0128767 A1).
Regarding claim 18, Fisher in view of Maschino, Schmidt, and Lerner suggests the method of claim 11. Fisher teaches at least one metal layer defining the first plurality of electrodes and the second plurality of electrodes ([0077, 0079]); and 
at least partially encapsulating the at least one metal layer with at least one barrier layer ([0079]).
Fisher, Maschino, Schmidt, and Lerner do not explicitly teach the metal layer to be etched. 
The prior art by Azamian is analogous to Fisher, as they both teach nerve cuffs ([0486]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the metal layered electrodes suggested by Fisher in view of Maschino, Schmidt, and Lerner to be etched, as taught by Azamian. The benefit of adding Azamian’s etching process will give an alternative technique for forming the surfaces of the electrodes. 

10. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. in view of Maschino et al., Schmidt et al., Lerner et al., further in view of Scheiner et al. (US Patent No. 5,466,247).
Regarding claim 19, Fisher in view of Maschino, Schmidt, and Lerner suggests the method of claim 11. Fisher, Maschino, Schmidt, and Lerner do not explicitly teach coupling the film with the housing with an epoxy.
The prior art by Scheiner is analogous to Fisher, as they both teach implantable nerve cuffs. 
Scheiner teaches coupling of the mesh film to upper and lower surfaces through an epoxy ([column 4, lines 27-33]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time application was effectively filed to modify the implantable cuff suggested by Fisher in view of Maschino, Schmidt, and Lerner with an epoxy for coupling the mesh material to a surface, as taught by Scheiner. The benefit of adding Scheiner’s epoxy will allow for the mesh to be secured to the surface of the housing. 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792